[amendmenttocreditfacilit001.jpg]
#4130479 Exhibit 10.1 AGREEMENT AND AMENDMENT NO. 2 TO AMENDED AND RESTATED
CREDIT AGREEMENT This Agreement and Amendment No. 2 to Amended and Restated
Credit Agreement (this “Agreement”) dated as of July 27, 2012 (the “Effective
Date”) is among Forum Energy Technologies, Inc. (the “Borrower”), the
Guarantors, the Lenders (as defined below), the Issuing Lenders (as defined
below), and Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”). RECITALS A. The Borrower, the
Administrative Agent, the issuing lenders party thereto from time to time (the
“Issuing Lenders”), the lenders party thereto from time to time (the “Lenders”)
and Wells Fargo Bank, National Association, as the swing line lender, are
parties to that certain Amended and Restated Credit Agreement dated as of
October 4, 2011, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement dated as of March 27, 2012 (as so amended, the “Credit
Agreement”; the defined terms of which are used herein unless otherwise defined
herein). B. In order to reduce administrative and statutory audit costs and
achieve structural and operational efficiency, the Credit Parties intend to take
certain restructuring actions and make certain intercompany investments,
including the following: (i) TGH (UK) Ltd, a wholly owned Foreign Subsidiary,
will change its name to FET Global Holdings Limited and become a holding company
for certain Foreign Subsidiaries (“Foreign Holdco”), (ii) Forum International
Holdings, Inc., a Delaware corporation and a wholly owned Domestic Subsidiary,
will be converted into a Delaware limited liability company (after such
conversion, “FIHI”) and subsequent to such conversion FET Holdings, LLC will
contribute 100% of the Equity Interests issued by FIHI to Foreign Holdco (the
“FIHI Contribution”), (iii) FIHI, as a limited liability company, will be a
pass-through entity for tax purposes and therefore, subsequent to the FIHI
Contribution, FIHI will become a Foreign Subsidiary notwithstanding its
formation under Delaware law, and (iv) a Foreign Subsidiary formed under the
laws of Luxemburg (“Foreign Finance Sub”) will act as intercompany creditor to
other Foreign Subsidiaries for cash management purposes and the Borrower will
indirectly contribute that certain Amended and Restated Intercompany Note dated
as of October 4, 2011 made by certain Foreign Subsidiaries in favor of the
Borrower (the “Intercompany Note”) to the Foreign Finance Sub (the “Note
Contribution”). C. In order to effect the transactions described above and to
efficiently manage its foreign operations, the Borrower has requested that the
Credit Agreement be amended to (i) permit the FIHI Contribution, (ii) permit the
Note Contribution, (iii) increase the unsecured Debt basket under Section
6.1(q), and (iv) permit Investments and Debt solely among Foreign Restricted
Subsidiaries, each as set forth below. D. The Borrower has also requested that
the Administrative Agent and the Lenders (i) release FIHI as Guarantor under the
Guaranty, (ii) release all assets of FIHI from the Liens granted to the
Administrative Agent under the Security Documents, (iii) release all Equity
Interests issued by FIHI from the Liens granted to the Administrative Agent
under the Security Documents, (iv) release the Intercompany Note from the Liens
granted to the Administrative Agent under the Security Documents, and (v) make
certain other amendments to the Credit Agreement, each as set forth below.



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit002.jpg]
-2- #4130479 THEREFORE, the Borrower, the Guarantors, the Administrative Agent,
the Issuing Lenders, and the Lenders hereby agree as follows: Section 1. Defined
Terms; Other Definitional Provisions. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.
Article, Section, Schedule, and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement. Section 2. Amendments to
Credit Agreement. (a) Section 1.1 of the Credit Agreement is hereby amended by
deleting the definition of “Investment” in its entirety and replacing it with
the following: “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, or purchase or other acquisition of
any Debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. (b) Section 1.1 of the Credit Agreement is hereby further amended by
adding the following new defined term to appear in alphabetical order therein:
“Amendment No. 2” means that certain Agreement and Amendment No. 2 dated as of
July 27, 2012 among the Borrower, the Guarantors, and the other parties hereto
which amends this Agreement. (c) Section 6.1 of the Credit Agreement is hereby
amended by replacing clause (d) found therein in its entirety with the
following: (d) intercompany Debt incurred by any First Tier Foreign Restricted
Subsidiary and owing to the Borrower or to any Wholly-Owned Domestic Restricted
Subsidiary; provided that, (A) such Debt is evidenced by a note and (B) the
Administrative Agent shall have an Acceptable Security Interest in such note and
the receivable evidenced thereby; and (ii) intercompany Debt incurred by any
Foreign Restricted Subsidiary and owing to any other Foreign Restricted
Subsidiary; (d) Section 6.1 of the Credit Agreement is hereby amended by
replacing clause (i) found therein in its entirety with the following:



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit003.jpg]
-3- #4130479 (i) a guaranty of Debt so long as such underlying Debt is otherwise
permitted under this Section 6.1; (e) Section 6.1 of the Credit Agreement is
hereby further amended by replacing the amount “$35,000,000” found in clause (q)
thereof with the amount “$50,000,000”. (f) Section 6.3 of the Credit Agreement
is hereby amended by replacing clause (j) found therein in its entirety with the
following: (j) (i) the FIHI Contribution (as defined in Amendment No. 2), (ii)
the Note Contribution (as defined in Amendment No. 2) and (iii) Investments made
by any Foreign Restricted Subsidiary in or to any other Foreign Restricted
Subsidiary; Section 3. Representations and Warranties. Each Credit Party
represents and warrants that: (a) the representations and warranties contained
in the Credit Agreement, as amended hereby, and the representations and
warranties contained in the other Credit Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the Effective Date as
if made on as and as of such date except to the extent that any such
representation or warranty which by its terms is made as of a specified date, in
which case such representation or warranty is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such specified date; (b) no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate, partnership, or limited liability company
power, as applicable, and authority of such Credit Party and have been duly
authorized by appropriate governing action and proceedings; (d) this Agreement
constitutes the legal, valid, and binding obligation of such Credit Party
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Agreement; and (f) except as released pursuant to Section
7 below, the Liens under the Security Documents are valid and subsisting and
secure the Secured Obligations. Section 4. Conditions to Effectiveness. This
Agreement shall become effective on the Effective Date and enforceable against
the parties hereto upon the receipt by the Administrative Agent of this
Agreement duly executed by the Borrower, the Guarantors, the Administrative
Agent and the Majority Lenders. Section 5. Acknowledgments and Agreements. (a)
Borrower acknowledges that on the date hereof all outstanding Obligations are
payable in accordance with their terms and Borrower waives any defense, offset,
counterclaim or recoupment with respect thereto. (b) Borrower, Administrative
Agent, each Issuing Lender and each Lender does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and, except as set forth in Section 7 below with regard to FIHI, the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty, are not impaired in any respect by this Agreement.



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit004.jpg]
-4- #4130479 (c) From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean the Credit Agreement and such
Credit Documents as amended by this Agreement. (d) This Agreement is a Credit
Document for the purposes of the provisions of the other Credit Documents.
Without limiting the foregoing, any breach of representations, warranties, and
covenants under this Agreement shall be a Default or Event of Default, as
applicable, under the Credit Agreement. Section 6. Reaffirmation of the
Guaranty. Except as set forth in Section 7 below with regard to FIHI, each
Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of all of the Guaranteed Obligations (as defined in
the Guaranty), as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Credit
Documents. Section 7. Guaranty and Lien Releases. Effective as of date the FIHI
Contribution is made (a) the obligations of FIHI under the Guaranty and under
each other Credit Document are hereby released, terminated and no longer of any
force and effect (except for those obligations that expressly survive the
termination of the applicable Credit Document and release of any Lien created
thereby) and FIHI shall no longer be a “Guarantor” or a “Grantor” thereunder
(except as to those obligations that expressly survive the termination of the
applicable Credit Document and release of any Lien created thereby), and (b) all
assets of FIHI which constitute Collateral and all Equity Interests issued by
FIHI which constitute Collateral are hereby released from the Liens created
under the Security Documents. Effective as of the date the Note Contribution is
made, the Intercompany Note is released from the Liens created under the
Security Documents. The Administrative Agent shall, upon the reasonable request
of the Borrower and at the sole cost and expense of the Borrower, return the
original Intercompany Note and execute and deliver such UCC-3 termination
statements, releases of security interests and other instruments, in each case
in proper form of recording, as the Borrower shall reasonably request to
evidence the release expressly contemplated herein. It is understood and agreed
that the releases provided in this Section 7 (i) are expressly made conditioned
upon the occurrence of the FIHI Contribution and the Note Contribution (as
applicable), (ii) shall not release any Guarantor other than FIHI as expressly
provided above, and (iii) as to the Liens created under the Security Documents,
are partial releases only which are expressly limited to the assets described
above in this Section 7 and shall not release any other assets of any other
Credit Party from the Liens created under the Credit Documents. Section 8.
Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original and all of which, taken together, constitute a
single instrument. This Agreement may be executed by facsimile signature and all
such signatures shall be effective as originals. Section 9. Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted pursuant to
the Credit Agreement. Section 10. Invalidity. In the event that any one or more
of the provisions contained in this Agreement shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit005.jpg]
-5- #4130479 Section 11. Governing Law. This Agreement shall be deemed a
contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, applicable to contracts made
and to be performed entirely within such state, including without regard to
conflicts of laws principles (other than Section 5-1401 and Section 5-1402 of
the General Obligations Law of the State of New York). Section 12. Entire
Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT,
THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO. [The remainder of
this page has been left blank intentionally.]



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit006.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 EXECUTED to be effective as
of the date first above written. BORROWER: FORUM ENERGY TECHNOLOGIES, INC. By:
/s/ James W. Harris Name: James W. Harris Title: Senior Vice President and Chief
Financial Officer GUARANTORS: AMC TORQUE SOLUTIONS, INC. CANNON SERVICES, LLC
DAVIS-LYNCH, LLC FET HOLDINGS, LLC FORUM ENERGY SERVICES, INC. FORUM
INTERNATIONAL HOLDINGS, INC. FORUM US, INC. PHOINIX GLOBAL, LLC SUBSEA SERVICES
INTERNATIONAL, INC. SVP PRODUCTS, INC. TGH (US) INC. By: /s/ James W. Harris
Name: James W. Harris Title: Vice President GLOBAL FLOW TECHNOLOGIES, INC. Z
EXPLORATIONS, INC. Z RESOURCES, INC. ZY-TECH GLOBAL INDUSTRIES, INC. By: /s/
Harry Hernandez Name: Harry Hernandez Title: Secretary



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit007.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 ADMINISTRATIVE
AGENT/LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent,
Swing Line Lender, Issuing Lender, and Lender By: /s/ Robert Corder Name: Robert
Corder Title: Director



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit008.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 JPMORGAN CHASE BANK, N.A.
as an Issuing Lender, a Revolving Lender and a Term Lender By: /s/ Thomas
Okamoto Name: Thomas Okamoto Title: Authorized Officer



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit009.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 BANK OF AMERICA, N.A. as an
Issuing Lender, a Revolving Lender and a Term Lender By: /s/ Julie Castano Name:
Julie Castano Title: Vice President



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit010.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 CITIBANK, N.A. as a
Revolving Lender and a Term Lender By: /s/ John F. Miller Name: John F. Miller
Title: Attorney-in-Fact



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit011.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Revolving Lender and a Term Lender By: /s/ Michael Getz Name:
Michael Getz Title: Vice President By: /s/ Erin Morrissey Name: Erin Morrissey
Title: Director



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit012.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 AMEGY BANK NATIONAL
ASSOCIATION as a Revolving Lender and a Term Lender By: /s/ Brad Ellis Name:
Brad Ellis Title: Senior Vice President



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit013.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 HSBC BANK USA, N.A. as a
Revolving Lender and a Term Lender By: /s/ Bruce Robinson Name: Bruce Robinson
Title: Vice President



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit014.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as a Revolving Lender and a Term Lender By: /s/ Mikhail
Faybusovich Name: Mikhail Faybusovich Title: Director By: /s/ Vipul Dhadda Name:
Vipul Dhadda Title: Associate



--------------------------------------------------------------------------------



 
[amendmenttocreditfacilit015.jpg]
Signature Page to Agreement and Amendment No. 2 to Amended and Restated Credit
Agreement (Forum Energy Technologies, Inc.) #4130479 COMERICA BANK, as a
Revolving Lender and a Term Lender By: /s/ David Balderach Name: David Balderach
Title: Senior Vice President



--------------------------------------------------------------------------------



 